Citation Nr: 0109576	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for prostate cancer, claimed as secondary to Agent Orange 
exposure.  He responded with a March 1999 notice of 
disagreement, and was afforded a March 2000 statement of the 
case.  He then filed a May 2000 VA Form 9, perfecting his 
appeal.  

The veteran was previously denied, within an October 1989 
rating decision, service connection for prostate cancer.  As 
he did not file a timely appeal of this decision, it is 
final, and generally may not be reopened absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  However, the veteran's claim was denied prior to the 
enactment of 38 U.S.C. § 1116 and accompanying regulations, 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e), which afforded 
eligible veterans certain presumptions related to herbicide 
exposure and resultant disability.  Because these changes 
establish a potentially new basis of entitlement to certain 
VA benefits, they are recognized as liberalizing laws and 
regulations, and a claim under them is a new claim, not an 
attempt to reopen a previously denied one.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998); Spencer v. Brown, 4 Vet. 
App. 283, 288-290 (1993) (finding that an intervening change 
in the law renders a claim under that law "new").  

For this reason, the veteran's claim will be considered as a 
new claim and as such, is not subject to the requirements of 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (2000).  
It will therefore be reviewed de novo by the Board.  



FINDINGS OF FACT

1.  The veteran's active service included visitation in the 
Republic of Vietnam in 1967.  

2.  The veteran has a current medical diagnosis of prostate 
cancer.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's prostate 
cancer.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in June 1989 for service connection 
for prostate cancer.  In an October 1989 rating decision, the 
veteran's claim for service connection for prostate cancer 
was denied.  A timely appeal of this decision was not filed.  

The veteran filed another claim for service connection for 
prostate cancer in December 1997.  He listed "Dr. P." and 
"Dr. L.F.S." as his private physicians.  In a subsequent 
December 1997 statement, he reported that although he was not 
permanently assigned to service in Vietnam, he did have 
temporary duty there for two weeks in July 1967, in order to 
deliver a briefing.  An April 1998 statement was received 
from a fellow veteran, Lt. General J.V.M., who stated he 
served with the veteran in Vietnam.  According to Lt. General 
J.V.M.'s account, he and the veteran were in Vietnam for over 
two weeks in May 1967, during which time they traveled 
extensively to deliver military briefings.  The veteran's DD-
214 and service personnel records contain no evidence of 
service in Vietnam.  

Also in support of his claim, the veteran submitted medical 
records dated 1987-88 from a local military hospital.  These 
records confirmed a diagnosis of prostate cancer.  The 
records also show that he underwent a prostatectomy.  

The RO considered the evidence of record and issued a 
December 1998 rating decision denying the veteran's claim for 
service connection for prostate cancer.  He responded with a 
March 1999 notice of disagreement, and was then afforded a 
March 2000 statement of the case.  He then filed a May 2000 
VA Form 9, perfecting his appeal.  

Analysis

The veteran seeks service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.  The law 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  For veterans who 
served on active duty in Vietnam within the applicable time 
frame and later developed one of the specified presumptive 
diseases, exposure to herbicides is conceded and service 
connection for the presumptive disease is granted.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(e) (2000).  "Service in Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.   38 C.F.R. § 3.307(a)(6)(iii).   
The factual basis for a claim based on herbicide exposure in 
Vietnam "may be established by medical evidence, competent 
lay evidence or both." 38 C.F.R. § 3.307(b).

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(a)(6)(iii) (2000); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (2000).  Prostate cancer is 
listed among the presumptive diseases specified by 
regulation.  38 C.F.R. § 3.309(e) (2000).  

Neither the veteran's DD-214 nor his service personnel 
records indicate he served in Vietnam between January 9, 
1962, and May 7, 1975, the period for which it has been 
acknowledged herbicide agents were used.  38 C.F.R. 
§ 3.307(a)(6) (2000).  However, he has stated that he was in 
Vietnam in 1967 for approximately two weeks on a temporary 
duty assignment.  He has also provided the written statement 
of another veteran, Lt. General J.V.M., confirming his brief 
presence in Vietnam.  As this evidence is credible and is not 
otherwise contradicted within the record, it is accepted as 
sufficient lay evidence proving that the veteran's active 
service included visitation in the Republic of Vietnam, as 
specified in 38 C.F.R. § 3.307(a)(6)(iii) and (b).  

Finally, the veteran has presented medical treatment records 
dated in the late 1980's from a military hospital.  These 
records confirm a diagnosis of prostate cancer, for which he 
was afforded surgery.  The veteran has thus established both 
service in Vietnam between January 9, 1962, and May 7, 1975, 
and a current diagnosis of prostate cancer.  In the absence 
of affirmative evidence of an intervening cause, the 
veteran's prostate cancer is afforded a statutory presumption 
of having been due to or resulting from herbicide exposure 
during military service.  38 U.S.C.A. §§ 1113, 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(e) (2000).  
Accordingly, a basis for the grant of service connection for 
prostate cancer is established.  

During the pendency of this appeal, there has been a major 
change in the law relative to claims for veterans' benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In such circumstances, the VA is 
bound to consider whether any prejudice results to the 
claimant in deciding his/her appeal at this time without 
remand to the agency of original jurisdiction for re-
adjudication in light of the change in the law.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in the present case, where the 
veteran is being awarded a full grant of the benefit sought 
on appeal, it is clear no prejudice will result.  


ORDER

Service connection for prostate cancer, as secondary to 
herbicide exposure, is granted.   The appeal is allowed.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

